Case 1:19-cv-00487-JMS-KJM Document 9 Filed 09/12/19 Page 1 of 2           PageID #: 91




 CULPEPPER IP, LLLC
 Kerry S. Culpepper, Bar No. 9837
 75-170 Hualalai Road, Suite B204
 Kailua-Kona, Hawai’i 96740
 Telephone: (808) 464-4047
 Facsimile: (202) 204-5181
 E-Mail:     kculpepper@culpepperip.com

 Attorney for Plaintiff
 HB Productions, Inc.

                          UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

  HB Productions, Inc.                     )   Case No.: 1:19-cv-00487-JMS-KJM
                                           )   (Copyright)
                    Plaintiff,             )
     vs.                                   )   PLAINTIFF’S FIRST EX PARTE
                                           )   MOTION FOR ORDER PERMITING
  Muhammad Faizan, et al.                  )   CLERK TO PERFORM FOREIGN
                                           )   MAILING; MEMORANDUM IN
                    Defendants.            )   SUPPORT OF MOTION;
                                           )   DECLARATION OF COUNSEL;
                                           )   EXHIBITS 1-2
                                           )
                                           )

     PLAINTIFF’S FIRST EX PARTE MOTION FOR ORDER PERMITTING
               CLERK TO PERFORM FOREIGN MAILING

        Plaintiff respectfully moves for entry of an order permitting the Clerk to mail

 documents to effect service on Defendant Muhammad Faizan pursuant to Rules

 4(f)(1) and 4(f)(2)(C)(ii) of the Federal Rules of Civil Procedure. As explained in

 the Memorandum, the manner of service requested by Plaintiff is explicitly permitted

 by ORDER V (ISSUE AND SERVICE OF SUMMONS), 10, (2) of the Civil
 19-cv-487
Case 1:19-cv-00487-JMS-KJM Document 9 Filed 09/12/19 Page 2 of 2           PageID #: 92




 Procedure Code of Pakistan, Article 10(a) of the Convention on the Service Abroad

 of Judicial and Extrajudicial Documents, consistent with the declarations of Pakistan,

 and was approved by the Ninth Circuit and the Supreme Court of the United States.

        DATED: Kailua-Kona, Hawaii, September 12, 2019.


                                  CULPEPPER IP, LLLC


                                  /s/ Kerry S. Culpepper
                                  Kerry S. Culpepper

                                 Attorney for Plaintiff
                                 HB Productions, Inc.




 19-cv-487
